                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 REGINALD V. JOHNSON, II,

                 Plaintiff,                                   CIVIL ACTION NO.: 4:18-cv-050

         v.

 JUDY FITZGERALD, COMMISSIONER,

                 Defendant.


                                             ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's August 29, 2019 Report and Recommendation, (doc. 67), to which the defendant has filed

objections (doc. 69). As explained in the Report and Recommendation, this case depends upon

whether Reginald Johnson, acting through his mother Ella, has standing to challenge the Georgia

Department of Behavioral Health and Developmental Disabilities’ determination that he may not

direct benefits to a particular service provider, specifically his mother’s sister. (Doc. 67 at 2-4).

Plaintiff objects to the Magistrate Judge’s determination that he lacks standing. (Doc. 69).

        Johnson’s objection continues to dispute the characterization of the Department’s decision,

but the claim’s flaw is substantive. Plaintiff’s objection asserts that “defendant is depriving the

right of Plaintiff to self-direct [benefits] which is different from the family hire issue.” (Doc. 69

at 2). He contends that “[s]elf-direct provides MORE service options not available under the

traditional model therefore defendant reduced a service Plaintiff was given entitlement to by

defendant’s own agency in 2008.” (Id. at 3). However, the extent of available “service options,”

i.e., the ability to direct benefits to a greater range of providers, is not meaningfully different from
the determination that any particular provider is not eligible.          Even assuming plaintiff’s

characterization of the nature of the self-directed services, the disputed removal is still a question

of which service providers are proper recipients of funds and which are not, not a question of the

monetary value of Johnson’s benefits. As O’Bannon points out, and as the Magistrate Judge

explained, an agency’s limiting the scope of providers who may receive funds does not confer

standing on the recipients of those benefits. (Doc. 67 at 6-7). Despite his allegation that the

benefits have become less useful, Johnson does not allege that the monetary value of the services

he can call upon has been reduced. Since Johnson has identified no error in the Magistrate Judge’s

analysis, his objection is unavailing.

       Accordingly, Court ADOPTS the Report and Recommendation (doc. 67) as the opinion of

the Court. Since Johnson lacks standing to challenge the defendant’s action, his Complaint must

be DISMISSED for lack of subject matter jurisdiction. His Motion for Summary Judgment,

therefore, is DENIED as moot. (Doc. 51).

       SO ORDERED, this 27th day of September, 2019.




                                         R. STAN BAKER
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                                  2
